Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-17-00670-CV

                                   Desiree Shvonne MARSHALL,
                                             Appellant

                                                 v.

                                         Bonnie MULLER,
                                             Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-20521
                          Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 28, 2018

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. The motion is granted,

and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).

                                                  PER CURIAM